Exhibit 10.1

TARP RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of the
grant date set forth below by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Corporation”), and                                         
(“Executive”).

WHEREAS, Executive has been awarded Restricted Stock Units (“RSUs”) under the
Corporation’s 2013 Omnibus Plan (“Plan”).

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1.

Grant of RSUs

 

Executive is hereby granted RSUs as follows:    Date of Grant:   

                        , 200    

   Vesting Period:   

Please refer to Section 2 of this Agreement

Total Number of RSUs:   

                        

  

 

2.

Vesting of RSUs

(a)      Vesting Conditions.      The RSUs will be subject to three separate
vesting requirements: the service-based vesting requirement set forth in
paragraph (b) below (the “Service Requirement”), the performance-based vesting
requirement set forth in paragraph (c) below (the “Performance Requirement”),
and the requirement that the Corporation repay all or a portion of its
obligations under the U.S. Treasury Department’s Capital Purchase Program under
the Troubled Asset Relief Program (“TARP”) as set forth in paragraph (d) below
(the “TARP Requirement”). All three vesting requirements – the Service
Requirement, the Performance Requirement and the TARP Requirement – must be
satisfied as described below in order for the RSUs to vest.

(b)      Service Based Requirement.  If Executive remains in the continuous
employ of the Corporation or a Subsidiary of the Corporation through the date(s)
indicated in Column I below, the RSUs will become non-forfeitable (i.e., “vest”)
to the extent indicated in Column II below:

 

                  (I)

  

                  (II)

  

          If employment

  

        the % of the RSUs

  

        continues through      then

  

            which vest is

  

                        , 200    

  

                                 100%

  

                                     [or]

     

                        , 200    

  

                                        %

  

                                     [or]

     



--------------------------------------------------------------------------------

                        , 200    

  

      %

 

                                     [or]

    

                        , 200    

  

      %

 

                                     [or]

    

                        , 200    

  

      %

 

                                     [or]

    

                        , 200    

  

      %

 

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs for which the Service Requirement is not satisfied on the date of
Executive’s termination of employment for any reason other than death or
disability will be forfeited to the Corporation.

(c)      Performance Requirement.  In order for the RSUs to vest, the
Corporation must have a positive net income for two consecutive quarters as
determined under generally accepted accounting principles. Any RSUs for which
the Performance Requirement is not satisfied on the date of Executive’s
termination of employment for any reason other than death or disability will be
forfeited to the Corporation.

(d)      TARP Requirement.  If the Corporation has not repaid its obligations
under the TARP, then the RSUs will not vest or otherwise become transferable
until such TARP repayment (except as necessary to reflect a merger or
acquisition of the Company), except that: (i) 25% of the RSUs granted will vest
at the time of repayment of 25% of the aggregate obligations of the Corporation
under TARP; (ii) an additional 25% of the RSUs granted (for an aggregate total
of 50% of the shares of RSUs granted) will vest at the time of repayment of 50%
of the aggregate obligations of the Corporation under TARP; (iii) an additional
25% of the shares of RSUs granted (for an aggregate total of 75% of the shares
of RSUs granted) will vest at the time of repayment of 75% of the aggregate
obligations of the Corporation under TARP; and (iv) the remainder of the shares
of RSUs granted will vest at the time of repayment of 100% of the aggregate
obligations of the Corporation under TARP. In calculating such percentages, any
portion of the RSUs transferred or sold to pay taxes shall not count toward the
percentages above.

(e)      Change of Control.      Notwithstanding the preceding provisions, the
Service Requirement and the Performance Requirement shall be deemed satisfied in
the event of a change of control event of the Corporation as defined in 26 CFR
1.280G-1, Q&A-27 through Q&A-29, or as defined in 26 CFR 1.409A-3(i)(5)(i).

(f)      Termination of Employment.      In the event of Executive’s termination
of employment for any reason (other than death or disability) after the Service
Requirement and the Performance Requirement have been satisfied, the RSUs will
not be forfeited to the Corporation and Executive (or Executive’s estate) will
vest in such RSUs upon the

 

2



--------------------------------------------------------------------------------

satisfaction of the TARP Requirement, regardless of Executive’s employment
status. In the event of an Executive’s death or disability, the Service
Requirement and the Performance Requirement shall be automatically satisfied and
Executive (or Executive’s estate) will vest in such RSUs upon the satisfaction
of the TARP Requirement, regardless of Executive’s employment status.

 

3.

Conversion of RSUs and Issuance of Shares

Upon vesting of the RSUs, one share of the Corporation’s Common Stock shall be
issued for each RSU that vests on such vesting date, subject to the terms and
conditions of this Agreement and the Plan.

 

4.

Transfer of RSUs

Unless otherwise permitted by the Committee, the RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.

 

5.

Status of Executive

The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the RSUs unless
such RSUs have vested, and shares underlying the RSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the RSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

 

6.

Dividend Equivalents

The RSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the RSUs (including deemed reinvested
additional shares attributable to the RSUs pursuant to this paragraph) were
actually outstanding. These dividend equivalents will be deemed to be reinvested
in additional shares of the Corporation’s Common Stock determined by dividing
the deemed cash dividend amount by the Fair Market Value (as defined in the
Plan) of a share of the Corporation’s Common Stock on the applicable dividend
payment date. Such credited amounts will be added to the RSUs and will vest or
be forfeited in accordance with Section 2 based on the vesting or forfeiture of
the initial RSUs to which they are attributable. In addition, the RSUs will be
credited with any dividends or distributions that are paid in shares of the
Corporation’s Common Stock represented by the RSUs and will otherwise be
adjusted by the Committee for other capital or corporate events as provided for
in the Plan.

 

7.

Recoupment of RSUs or Other Awards Paid or Vested Based Upon Misstated
Financials or Other Performance Metric.

During any year in which any obligation arising from financial assistance
received under TARP is outstanding within the meaning of Treasury Regulations 31
CFR Part 30, “TARP Standards for Compensation and Corporate Governance,” the
Corporation shall

 

3



--------------------------------------------------------------------------------

not pay or allow to vest, or if paid or vested shall recover from Executive any
RSUs or other Plan awards paid or vested to Executive, if such payment or
vesting was based on a materially inaccurate financial statements (which shall
include but shall not be limited to statements of earnings, revenues, or gains)
or any other materially inaccurate performance metric or criteria. The Committee
shall base its determination as to whether a financial statement or performance
metric criteria is materially inaccurate on all the facts and circumstances, but
a financial statement or performance metric criteria shall be deemed to be
materially inaccurate with respect to Executive if Executive knowingly engaged
in providing inaccurate information (including knowingly failing to timely
correct inaccurate information) relating to those financial statements or
performance metrics. The Corporation shall exercise its rights under this
Agreement to recover such awards or payments except to the extent that it is
unreasonable to do so. Executive agrees that, during any year in which any
obligation arising from financial assistance received under TARP is outstanding,
if the RSUs or other Plan awards paid or vested to Executive are based on
materially inaccurate financial statements (which shall include but not be
limited to statements of earnings, revenues, or gains) or any other materially
inaccurate performance metric criteria, Executive will promptly repay such award
or payment to the Corporation upon request by the Corporation. Executive hereby
expressly authorizes the Corporation to deduct such amounts from any other
amount the Corporation may owe to Executive.

 

8.

General Provisions

(a)      Administration, Interpretation and Construction.  The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Executive and on anyone claiming
under or through the Corporation or Executive. Without limiting the generality
of the foregoing, any determination as to whether an event has occurred or
failed to occur which causes the RSUs to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
RSUs, Executive irrevocably consents and agrees to the terms and conditions set
forth in this Agreement and to all actions, decisions and determinations to be
taken or made by the Compensation Committee in good faith pursuant to the terms
and conditions set forth in this Agreement.

(b)      Withholding.  The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs or the lapse of restrictions on RSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on RSUs
not to lapse.

(c)      Rights Not Assignable or Transferable.  No rights under this Agreement
will be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.

 

4



--------------------------------------------------------------------------------

(d)      Terms and Conditions Binding.  The terms and conditions set forth in
the Plan and in this Agreement will be binding upon and inure to the benefit of
the Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Fidelity and its
successors and assigns.

(e)      No Employment Rights.  No provision of this Agreement or the Plan will
be deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of RSUs which may result under this Agreement if Executive’s
employment is so terminated.

(f)      No Liability for Good Faith Business Acts or Omissions.  Executive
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the RSUs
from vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of RSUs that may result, directly or indirectly,
from any such action or omission.

(g)      Recapitalization.  In the event that Executive receives, with respect
to RSUs, any securities or other property (other than cash dividends) as a
result of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Fidelity and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”

(h)      Appointment of Agent.  By accepting the transfer of RSUs, Executive
irrevocably nominates, constitutes, and appoints Fidelity as Executive’s agent
for purposes of surrendering or transferring the RSUs to the Corporation upon
any forfeiture required or authorized by this Agreement. This power is intended
as a power coupled with an interest and will survive Executive’s death. In
addition, it is intended as a durable power and will survive Executive’s
disability.

(i)      Legal Representative.      In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to Executive’s heirs or
devises.

(j)      Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

 

5



--------------------------------------------------------------------------------

(k)      Plan Governs.  The RSUs are being transferred to Executive pursuant to
and subject to the Plan, a copy of which is available upon request to the
Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

(l)      Complete Agreement.  This instrument contains the entire agreement of
the parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

(m)     Amendment; Modification; Wavier.  No provision set forth in this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver shall be authorized by the Compensation Committee and shall be agreed
to in writing, signed by Executive and by an officer of the Corporation duly
authorized to do so; provided, however, that Executive expressly agrees that,
notwithstanding anything in this Agreement to the contrary, the Corporation may
unilaterally amend or modify this Agreement if required for Company to comply
with its obligations under TARP, whether currently existing, or hereinafter
enacted or promulgated, to the extent they affect this Agreement. No waiver by
either party hereto of any breach by the other party of any condition or
provision set forth in this Agreement to be performed by such other party will
be deemed a waiver of a subsequent breach of such condition or provision, or
will be deemed a waiver of a similar or dissimilar provision or condition at the
same time or at any prior or subsequent time.

(n)      Governing Law.  The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Corporation
is incorporated, without giving effect to the principles of conflicts of law of
that state.

The Corporation has issued the RSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the RSUs.

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

6